United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3511
                                     ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Bruce Barresse,                          *
                                         *       [PUBLISHED]
      Defendant - Appellant.             *
                                     ___________

                                  Submitted: April 16, 1998
                                      Filed: April 24, 1998
                                     ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

         In Bruce Barresse’s plea agreement, the government promised to move for a
substantial assistance downward departure if he provided “truthful information, complete
cooperation, truthful testimony and assistance.” At sentencing, the government refused
to file that motion, and Barresse moved to compel compliance with the plea agreement
or permit him to withdraw his plea of guilty to a drug trafficking conspiracy offense. The
district court denied that motion because the question of substantial assistance is within
the government’s discretion, and Barresse appealed the resulting sentence. Noting that
the term “complete cooperation” may connote doing all one can do to assist, rather than
doing enough to satisfy the government, we
remanded for further consideration of what the parties meant by complete cooperation
and whether Barresse met that condition as construed. United States v. Barresse, 115
F.3d 610 (8th Cir. 1997).

        On remand, the district court1 heard testimony by the Assistant United States
Attorney and the attorney for Barresse who negotiated the plea agreement. After hearing
arguments of counsel, the court found: (i) the plea agreement reflected the parties’
agreement that the government would file a downward departure motion if Barresse
provided “complete cooperation,” even if the government did not believe his cooperation
amounted to “substantial assistance”; (ii) the agreement is valid and enforceable even
if the parties had different expectations as to what compliance would produce in the way
of cooperation or assistance; and (iii) Barresse did not provide complete cooperation for
two reasons -- he ignored a reasonable government request to stay out of Reynolds
County, Missouri, where there was an outstanding warrant for his arrest, and his
subsequent arrest and incarceration in Reynolds County prevented him from doing all
he could to assist the government in apprehending and prosecuting other drug traffickers.
Based upon these findings, the district court again denied Barresse’s motion to compel
compliance or withdraw the plea. Barresse appeals. After careful review of the remand
hearing transcript, we conclude that the above findings are not clearly erroneous and the
motion was therefore properly denied. Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
       The HONORABLE CHARLES A. SHAW, United States District Judge for the
Eastern District of Missouri.

                                          -2-